MOREMEN, Justice.
In the circuit court a motion for a new trial was overruled on October 4, 1950, and appellant was allowed until the last day of the next regular term of the Johnson Circuit Court to file a bill of exceptions. The bill of exceptions was approved and filed as a part of the record on the 10th day of February, 1951. The record of proceedings in the circuit court and a motion for appeal in this court were filed in the office of the clerk on April 12, 1951.
Section 348 of the Criminal Code of Practice' provides in part: “The party desiring a review of any such judgment shall cause to be prepared by the clerk of the circuit court a record of the proceedings in that court and file same with the clerk of the Court of Appeals within sixty days after the motion for a new trial in the' circuit court has been acted upon, or within sixty days after the bill of exceptions is approved and filed as a part of the record, and shall at the same time file a motion for an appeal from the judgment.” ' ,
In the instant case the record and motion for appeal were not filed within the *230time limits set out under Section 348 of the Criminal Code of Practice.
In the case of Shoupe v. Commonwealth, 309 Ky. 245, 217 S.W.2d 309, 311, it was said: “We have consistently held that Sec. 348 of the Criminal Code [of Practice] is mandatory and we do not acquire jurisdiction unless the procedure therein is followed. Gilbert v. Commonwealth, 265 Ky. 154, 95 S.W.2d 1118; Pickett v. Commonwealth, 293 Ky. 842, 170 S.W.2d 876.”
The motion for appeal is overruled.